DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is made of the response filed on June 23, 2022.  In that response, claim 9 was amended, claims 1-8 and 10 were cancelled, and claims 11-15 were added.  Claims 9 and 11-15 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Specification
The objection to the specification regarding formulas I through VI is withdrawn in response to Applicant’s response filed June 23, 2022.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Meng (Meng, C.W., et al., Picrotoxane sesquiterpenoids from the stems of Dendrobium nobile and their absolute configurations and angiogenesis effect, Fitoterapia 121 (2017) 206-211) as evidenced by Chao (US 2019/0365668).
Regarding claims 13 and 14, Meng teaches picrotoxane sesquiterpenoids isolated from the stems of Dendrobium nobile Lindl (title; abstract; Fig.1 and accompanying text; p.207 (2.2 Plant material)). Compound 3 in Figure 1 is 2β, 3β, 11, 12-tetrahydroxypicrotoxan-3(15)-olide (compound 2; dendrodensiflorol).  
Meng does not specifically disclose a pharmaceutical composition with eye care effect of the picrotoxane sesquiterpenoids.  However Meng teaches that extracts comprising picrotoxanes from D. nobile is a traditional Chinese medicine (p.206, left col.).  Furthermore claims 13 and 14 are product claims.  A “chemical composition and its properties are inseparable”.  MPEP § 2112.01(II).  Therefore the picrotoxane sesquiterpenoids in Meng would have had eye care effects.  Also “[m]ere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention”.  MEPE § 2145(II). 
Also it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to prepare Meng’s picrotoxane sesquiterpenoids that have eye care effect as recited in the instant claims.  Meng teaches that dendrodensiflorol induced formation of blood vessels in sunitinib-induced blood vessel loss in transgenic zebrafish, indicating potential for non-cytotoxic, angiogenesis effect (p.210 left col.).  Chao evidences prior knowledge that extracts of Dendrobium nobile Lindl treats developmental retinal vascular disorder (title; abstract).  Therefore the skilled person would have known to prepare Meng’s picrotoxane sesquiterpenoids that have eye care effect.  
Regarding claim 15, Meng does not specifically teach the weight percentage of picrotoxane sesquiterpenoids.  It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to prepare extracts of Dendrobii Caulis comprising various weight concentrations of picrotoxane sesquiterpenoids, depending on the desired dosage form (e.g., eye drops vs. plaster), and other variables in use or preparation.  Absent some showing of criticality of the 12-20% weight concentration in the extract, the claim is not considered to overcome prima facie obviousness.  

Response to Arguments
Although new rejections are made above Applicant’s arguments relating to Meng and Chao are addressed now to the extent they have not been rendered moot and are relevant to the above rejections. 
Applicant's arguments filed June 23, 2022 have been fully considered but they are not persuasive. Applicant argues that neither Meng nor Chao teaches eye care effects of compound 2 or dendrodensiflorol, 2β, 3β, 11, 12-tetrahydroxypicrotoxan-3(15)-olide now in claim 13.  (Remarks, 6-7, June 23, 2022.)
However claims 13-15 are product claims.  A “chemical composition and its properties are inseparable”.  MPEP § 2112.01(II).  Therefore the picrotoxane sesquiterpenoids in Meng would have had eye care effects.  Also “[m]ere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention”.  MEPE § 2145(II).  Therefore that developing retinol vascular is different from “eye care protection system from UV or other radical pressure that may cause eye disease” as Applicant argues (Remarks, 7, para. 13), does not overcome Meng.  Meng teaches extracts comprising picrotoxanes from D. nobile in traditional Chinese medicine and therefore the skilled person would have been suggested to prepare pharmaceutical compositions comprising dendrodensiflorol for eye care effect.  

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615